February 09, 2007


Mr.  Melvin  R.  Blumberg
5835 Callaghan Road, Ste. 100
San Antonio, X7 78228


Mr. Charles F. Fulbruge III
Clerk, U. S. Court of Appeals for the Fifth Circuit
600 Camp Street
New Orleans, TX 70130
Mr.  Johnny  W.  Thomas
Law Office of Johnny W. Thomas
1153 E. Commerce Street
San Antonio, TX 78205

RE:   Case Number:  05-0476
      Court of Appeals Number:
      Trial Court Number:

Style:      THOMAS EUGENE NORRIS, SR. AND KAREN LYNN NORRIS
      v.
      JOHNNY W. THOMAS, TRUSTEE

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
| | |